Greenblott, J.
Appeal from a judgment of the Supreme •Court at Special Term, entered February 1, 1969 in Clinton County, which denied a writ of habeas corpus without a hearing. On October 24, 1966 appellant was found guilty of the crime of murder in the second degree in Supreme ■Court, New York County, after a jury trial, and was sentenced to a term of 20 years to life. On appeal, the judgment was unanimously affirmed by the Appellate Division. (People v. Negron, 29 A D 2d 917.) He bases his petition on the ground that when he appeared for sentencing on November 30, 1966, he discharged his attorneys before any further proceedings were had; and that, while not being represented by counsel, he “attempted to demonstrate to the sentencing court that he had obtained some newly discovered evidence vital and material to his defense and requested the court to adjourn sentencing and appoint a Legal Aid attorney to represent him in further proceedings.” The court denied his requests and sentence was imposed. He contends inter alia that he was denied his fundamental constitutional rights, and is now entitled to review by a habeas corpus proceeding in accordance with the rule of the Keitt case. (See People ex rel. Keitt v. MoMann, 18 N Y 2d 257.) Appellant has selected an improper remedy for challenging his alleged deprivation of counsel. (People ex rel. Sedlak v. Foster, 299 N. Y. 291.) His petition was properly denied. Judgment affirmed, without costs. Herlihy, P. J., Reynolds, Greenblott, Cooke and Sweeney, JJ., concur in memorandum by Greenblott, J.